Janis v Janson Supermarkets LLC (2018 NY Slip Op 03333)





Janis v Janson Supermarkets LLC


2018 NY Slip Op 03333


Decided on May 8, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 8, 2018

Sweeny, J.P., Renwick, Mazzarelli, Gesmer, Singh, JJ.


6498N 152962/17

[*1] Ronald Janis, et al., Plaintiffs-Appellants,
vJanson Supermarkets LLC, et al., Defendants-Respondents, Innovasion Cuisine Enterprises Inc., et al., Defendants.


Michael G. O'Neill, New York, for appellants.
Ahmuty, Demers & McManus, Albertson (Nicholas M. Cardascia of counsel), for respondents.

Order, Supreme Court, New York County (Erika M. Edwards, J.), entered September 11, 2017, which, inter alia, granted the motion of defendants Janson Supermarkets LLC, Janson Supermarkets II LLC and Wakefern Food Corp. (Wakefern) to change venue from New York County to Suffolk County, unanimously reversed, on the law, without costs, and the motion denied.
Wakefern, a foreign corporation, submitted a copy of its application for authorization to conduct business filed with the Secretary of State, in which it identified New York County as "[t]he county within this state where its office is to be located" (Business Corporation Law § 1304[a][5]). Wakefern's designation of New York County in its application is controlling for venue purposes, even if it does not actually have an office in New York County (see Crucen v Pepsi-Cola Bottling Co. of N.Y., Inc., 139 AD3d 538 [1st Dept 2016]; Shetty v Volvo Cars of N. Am., LLC, 38 AD3d 202 [1st Dept 2007]; Job v Subaru Leasing Corp., 30 AD3d 159 [1st Dept 2006]; CPLR 503[c]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 8, 2018
CLERK